DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    ROYER BORGES and EMELY DELFIN, as natural parents and
              guardians of ANTHONY BORGES,
                         Appellants,

                                    v.

 NIKOLAS CRUZ, SCOT PETERSON, ANDREW MEDINA, The Estate of
   LYNDA CRUZ, JAMES SNEAD, KIMBERLY SNEAD, HENDERSON
BEHAVIORAL HEALTH, INC., and SOUTH COUNTY MENTAL HEALTH
                       CENTER, INC.,
                         Appellees.

                              No. 4D19-1513

                              [May 27, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti Englander Henning, Judge; L.T. Case No. 18-8568
(26).

   Joel S. Perwin of Joel S. Perwin, P.A., Miami and Alex Arreaza of The
Arreaza Law Firm, LLC, Wilton Manors, for appellants.

   Eric J. Netcher and Joshua B. Walker of Walker, Revels, Greninger &
Netcher, PLLC, Orlando, for appellee, Henderson Behavioral Health, Inc.

PER CURIAM.

  Affirmed. See Pollack v. Cruz, No. 4D19-1512 (Fla. 4th DCA May 27,
2020).

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.